Opinion issued October 25, 2007










In The
Court of Appeals
For The
First District of Texas




NO. 01–07–00269–CV




WANDA HOLT TORRANCE, Appellant

V.

ANTHONY ROSS, Appellee




On Appeal from the Probate Court No. 2
Harris County, Texas
Trial Court Cause No. 344747403




MEMORANDUM OPINIONAppellant Wanda Holt Torrance has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.